SPARKS, Circuit Judge.
This is an appeal from an order of the District Court denying relator’s petition for a writ of habeas corpus.
Relator is an Italian subject and was arrested December 6, 1930, on a warrant issued -by the Secretary of Labor which charged him with having unlawfully entered the United States on August 5, 1925, without having in his possession at the time of his entry an unexpired immigration visa, in violation of the Act of'May 26, 1924 (§ 13, 8 USCA § 213). Upon a hearing before the inspector he was ordered deported, and a warrant to that effect was issued.
Relator admits that at the time of his entry he was not in possession of an unexpired immigration visa, but he bases his right to recover upon the five years’ statute of limitations under the Act of 1917, 39 Stat. 874, 889, § 19 (8 USCA § 155).
Appellee contends that section 14 of the Immigration Act of 1924 controls (43 Stat. 162, 8 USCA § 214). We are of the same opinion, and have so held in United States ex rel. Cherwonick v. Smith, District Director of Immigration (C. C. A.) 49 F.(2d) 890. See, also, Philippides v. Day, Commissioner, 283 U. S. 48, 51 S. Ct. 358, 75 L. Ed. 833.
The order of the District Court is affirmed.